Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court

                                    February 5, 2015              (202)479.3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711


        Re:   Eric DeWayne Cathey
              v. Texas
              No. 14-8305
              (Your No. WR-55,161-02)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
February 3, 2015 and placed on the docket February 5, 2015 as No. 14-8305.




                                        Sincerely,

                                        Scott S. Harris, Clerk




                                        Melissa Blalock
                                        Case Analyst




                                                                 RECEIVED IN
                                                          COURT OF CRIMINAL APPEALS


                                                                 FEB 10 2015

                                                             Abel Acosta, Clerk